Case 1:20-cv-02513-AT-SLC Document 46 Filed 09/01/21 Page 1 of1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
QUILLER, INC., D/B/A ALL ABOARD AUTO DOC#:
TRANSPORT. DATE FILED: 9/1/2021

Plaintiff,

-against- 20 Civ. 2513 (AT)

THE UNITED STATES OF AMERICA and
UNITED STATES POSTAL SERVICE, ORDER

Defendants.

 

 

ANALISA TORRES, District Judge:

The Court is in receipt of the parties’ letter dated August 25, 2021. ECF No. 45.
Accordingly, the conference scheduled for September 2, 2021, is ADJOURNED to October 18,
2021, at 10:40 a.m. By October 11, 2021, the parties shall submit a joint status letter.

Any pre-motion letter requests for permission to file a motion for summary judgment shall
include a showing of good cause for filing past the deadline set forth in the case management plan,
ECF No. 16 8.

SO ORDERED.

Dated: September 1, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
